Title: To Benjamin Franklin from Elizabeth Franklin, 6 August 1776
From: Franklin, Elizabeth
To: Franklin, Benjamin


Since the outbreak of hostilities William Franklin’s position had become increasingly precarious. “At present we only live, as it were, upon Sufferance,” he had written three days after Bunker Hill, “nor is it in our power to mend our Situation.” He managed to hold onto the remnants of his authority longer than most colonial governors, but by the beginning of 1776 the remnants were tatters. In early January he sent a confidential report to Lord George Germain, the new Secretary of State for the American Colonies; the report was intercepted and brought to the local commander of militia, Lord Stirling, who concluded that it traduced the American cause. The Governor’s house was surrounded by soldiers, and invaded in the middle of the night; his wife was so frightened that he feared for her life. She had no relatives of her own to turn to, and had little support from the Baches and none from her father-in-law. William, distressed as he was for her, stood his ground and held onto office until June. Then, in response to a resolution of Congress urging the establishment of new governments in all the colonies, the New Jersey provincial congress moved to secure his person. On June 19 he was removed from his house, and on the 21st examined before the congress, which recommended that the Continental Congress send him out of the province as soon as possible. On the 26th orders came from Philadelphia to transfer him to Connecticut; he arrived there on July 4, and on giving his parole was lodged in a private house in Wallingford.

His besetting worry was for his wife. She suffered from asthma, and she had broken down at his forced departure from their home. Sally Bache invited her to Philadelphia, but she refused to leave her house for fear of pillagers. She was, as she says here, weighed down with troubles. By early August, however, her situation improved somewhat: Temple came to stay with her, bringing a note and some badly needed money from his grandfather. This letter was her acknowledgment, and her plea to have her husband back. The plea fell on deaf ears. The elder Franklin, as far as we know, did nothing more for her or for his son.
 
Honored Sir
Amboy Augst: 6: 1776.
Your Favor by my Son I received Safe, and should have done myself the Honor of answering it by the first Post after, but I have been of late much Indisposed. I am infinitely obliged to you for the 60: Dollars, and as soon as Mr: Pettit Settles his Account with me I will punctually repay you.
My Troubles do Indeed lie heavy on my Mind, and tho’ many People may Suffer Still more than I do, yet that does not lessen the Weight of mine, which are really more than so weak a Frame is able to Support. I will not Disstress you by enumerating all my Afflictions, but allow me Dear Sir, to mention, that it is greatly in your Power to Relieve them. Suppose that Mr. Franklin would Sign a Parole not dishonorable to himself, and Satisfactory to Governor Trumbull, why may he not be permitted to return into this Province and to his Family? Many of the Officers that have been taken during the War has had that Indulgence shewn them, and why should it be denied to him? His private Affairs are unsettled, his Family Disstressd and he is living very uncomfortably, and at a great expence, which he can very illy afford at present. Consider my Dear and Honored Sir, that I am now pleading the Cause of your Son, and my Beloved Husband. If I have Said, or done anything wrong I beg to be forgiven. I am with great Respect Honored Sir Your Dutifull and affectionate Daughter
Eliza. Franklin
 
Addressed: To / Doctor Franklin / Philadelphia
